Citation Nr: 1036737	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.   06-39 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  Hudson, Counsel






INTRODUCTION

The Veteran had active service from November 1950 to October 
1952.  He thereafter served in the Air Force Reserves until a 
medical retirement in January 1987, followed by permanent 
retirement in January 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The RO in Houston, Texas, has processed the case since that time.  
The previously denied claim was reopened and remanded by the 
Board in July 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

Currently diagnosed degenerative joint disease of the left ankle 
and knee are unrelated to service, or to service-connected right 
calcaneal fracture.



CONCLUSION OF LAW

The criteria for service connection for a left leg disability are 
not met. 38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6(c), 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In a letter dated in March 2006, prior 
to the adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the service connection 
claims on appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was told 
that the evidence must show a relationship between his current 
disability and an injury, disease or event in military service.  
He was advised of various types of lay, medical, and employment 
evidence that could substantiate his service connection claims.  
He was informed of the elements required to establish service 
connection on a secondary basis, including y aggravation.  He was 
provided information regarding assigned ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the letter was not sent until after the initial 
adjudication of the claim, it was followed by readjudication and 
the issuance of supplemental statement of the case in June 2010.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment records 
have been obtained.  VA and identified private records have been 
obtained.  The Social Security Administration (SSA) informed VA 
that records pertaining to the Veteran had been destroyed.  A VA 
examination was obtained concerning the issues of service 
connection for a left leg disability; the examination described 
the disabilities in sufficient detail and based on sufficient 
evidence for the Board to make an informed decision.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed.  Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran contends that he has a chronic left leg disability 
that either began at the same time as the right calcaneal 
fracture in October 1985, or that the disability is secondary to 
the service-connected right calcaneal fracture.

Service treatment records document that the Veteran fell in 
October 1985 during a drilling period in the Reserves, and 
fractured his right calcaneus.  The service records (either for 
October 1985, or for any other period of active or Reserve 
service) are silent for any mention of left leg problems, except 
by history; an October 1986 record notes that the Veteran 
sustained a left ankle fracture in a June 1969 MVA, for which he 
underwent open reduction and internal fixation.

At a June 1990 VA examination, the Veteran complained of 
arthritis affecting both knees; no confirming diagnosis was 
rendered.  VA treatment records for January 1991 to July 2005 
documenting treatment for degenerative changes in the left leg.

The Veteran contends that his left leg disability either began at 
the same time as the right calcaneal fracture in October 1985, or 
that the disability is secondary to the service-connected right 
calcaneal fracture.

The evidence includes an August 1978 statement by J.  Gamboa, 
M.D., as well as other statements by the same physician written 
in 1980.  Dr. Gamboa explained that he had treated the Veteran 
since 1967, and that the Veteran had been involved in an MVA 
which included injuries to the left ankle and fibula; Dr. Gamboa 
did not mention the left knee.  In various statements written in 
1980, Dr. Gamboa referred to the left ankle and left fibula 
injuries, but did not reference any left knee problems.

VA treatment records document treatment for a number of years for 
left ankle arthritis, and since 1996 for degenerative joint 
disease affecting the left knee.

The Veteran was afforded two VA examinations in August 2006.  At 
the first, the examiner concluded that he could not find a causal 
relationship between the service-connected right calcaneal 
fracture and the Veteran's claimed left leg disorder.  At a 
second August 2006 examination, the examiner concluded that the 
service-connected right calcaneal fracture did not cause the left 
knee disability, explaining that the more likely causes of the 
left knee disorder included the left ankle injury in 1969.

At a VA examination in December 2009, the Veteran was diagnosed 
as having degenerative joint disease of the left ankle and 
degenerative joint disease of the left knee.  The examiner opined 
that the Veteran's current left knee and left ankle disabilities 
were less likely than not related to active service, reserve 
service, or caused by or a result of fractured right calcaneus.  
The examiner explained that the right calcaneal fracture healed 
in good position; the primary problem was the left ankle fracture 
from 1969 that had led to degenerative joint disease in the ankle 
and left knee.   

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as degenerative joint disease, 
will be rebuttably presumed if manifest to a compensable degree 
within one year after separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training (ACDUTRA).  
38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 
3.303.  In a decision as to service connection based on a period 
of ACDUTRA, the primary distinction is that the presumptive 
provisions in the law, which require active service, do not apply 
to ACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  As to inactive duty training (INACDUTRA), service 
connection may be granted only for disability resulting from 
injury incurred in or aggravated while performing INACDUTRA, and 
not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), (d), 3.303.

To establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
(nexus) between the current disability and the in-service disease 
or injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedder v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Board observes that service connection is currently in effect 
for right calcaneal fracture, rated 20 percent disabling.  
Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service- connected disorder. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service- connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2009); 
see Allen v. Brown, 8 Vet. App. 374 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S.  1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.  3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, at 1377.

Concerning the Veteran's assertion that he developed a left leg 
condition at the same time as the injury in 1985, the Board finds 
this assertion outweighed by the evidence which shows that a left 
leg condition began in 1969, and the 1985 evidence following the 
injury does not show complaints pertaining to the left leg.  
Thus, to that extent, his statements are not credible.  In this 
regard, the Veteran is attempting to recollect events which 
occurred many years earlier.  

Medical evidence is required to establish secondary service 
connection in this case, and there is no medical evidence 
indicating such a relationship.  Indeed, three VA examination 
have resulted in the conclusion that the Veteran's left leg 
disability is unrelated to the service-connected right ankle 
disability.  Although no examiner expressly stated that the left 
leg condition was not aggravated by the service-connected right 
ankle disability, the Board finds that the examiner's statement 
that a left leg disability did not result from the right ankle 
condition because the right ankle fracture healed in good 
position to be sufficient to address that aspect of the claim, 
because the rationale, in essence, explains why the right ankle 
did not affect the left leg condition.  Accordingly, the 
preponderance of the evidence is against the claim.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  The 
preponderance of the evidence, however, is against the claim, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a left leg disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


